Citation Nr: 0617312	
Decision Date: 06/14/06    Archive Date: 06/26/06

DOCKET NO.  04-24 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for hyperthyroidism.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
sinus disorder.

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
headaches.

5.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right ankle disorder.

6.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right arm disorder.

7.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right knee disorder.

8.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a right elbow injury.

9.  Entitlement to a compensable evaluation for residuals of 
a right great toe fracture.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran had active service from December 1973 to February 
1994.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from July 2003, February 2004, and September 2004 
rating decisions of the above Department of Veterans Affairs 
(VA) Regional Office (RO).


FINDINGS OF FACT

1.  The competent and probative medical evidence of record 
preponderates against a finding that any currently diagnosed 
hearing loss, if shown, began in service, is related to 
service, or was manifested within one year after separation 
from service.

2.  The competent and probative medical evidence of record 
preponderates against a finding that any currently diagnosed 
hyperthyroidism is related to service.

3.  In a December 1994 rating decision, the RO denied service 
connection for a sinus disorder, headaches, a right ankle 
disorder, a right arm disorder, and a right knee disorder.  
The veteran was notified of the decision that same month and 
did not initiate an appeal as to any of those claims.

4.  The evidence added to the record since the December 1994 
rating decision regarding the claim for service connection 
for a sinus disorder is cumulative and redundant and does not 
raise a reasonable possibility of substantiating the claim, 
nor does it, by itself or in conjunction with evidence 
previously assembled, relate to an unestablished fact 
necessary to substantiate the claim.

5.  The evidence added to the record since the December 1994 
rating decision regarding the claim for service connection 
for headaches is cumulative and redundant and does not raise 
a reasonable possibility of substantiating the claim, nor 
does it, by itself or in conjunction with evidence previously 
assembled, relate to an unestablished fact necessary to 
substantiate the claim.

6.  The evidence added to the record since the December 1994 
rating decision regarding the claim for service connection 
for a right ankle disorder is cumulative and redundant and 
does not raise a reasonable possibility of substantiating the 
claim, nor does it, by itself or in conjunction with evidence 
previously assembled, relate to an unestablished fact 
necessary to substantiate the claim.

7.  The evidence added to the record since the December 1994 
rating decision regarding the claim for service connection 
for a right arm disorder is cumulative and redundant and does 
not raise a reasonable possibility of substantiating the 
claim, nor does it, by itself or in conjunction with evidence 
previously assembled, relate to an unestablished fact 
necessary to substantiate the claim.

8.  The evidence added to the record since the December 1994 
rating decision regarding the claim for service connection 
for a right knee disorder is cumulative and redundant and 
does not raise a reasonable possibility of substantiating the 
claim, nor does it, by itself or in conjunction with evidence 
previously assembled, relate to an unestablished fact 
necessary to substantiate the claim.

9.  The veteran's service-connected right elbow disability is 
manifested by extension to 0 degrees, flexion to 125 degrees, 
and no additional limitation of motion based on fatigue or 
pain.

10.  The veteran's service-connected right great toe 
disability is manifested by no complaints or symptoms other 
than occasional stiffness.


CONCLUSIONS OF LAW

1.  Hearing loss was not incurred in or aggravated by 
service, nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005). 

2.  Hyperthyroidism was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.303 (2005).

3.  Evidence submitted since the December 1994 rating 
decision wherein the RO denied service connection for a sinus 
disorder is not new and material; thus, the claim may not be 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.156(a), 20.1103 (2005).

4.  Evidence submitted since the December 1994 rating 
decision wherein the RO denied service connection for 
headaches is not new and material; thus, the claim may not be 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.156(a), 20.1103 (2005).

5.  Evidence submitted since the December 1994 rating 
decision wherein the RO denied service connection for a right 
ankle disorder is not new and material; thus, the claim may 
not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.156(a), 20.1103 (2005).

6.  Evidence submitted since the December 1994 rating 
decision wherein the RO denied service connection for a right 
arm disorder is not new and material; thus, the claim may not 
be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.156(a), 20.1103 (2005).

7.  Evidence submitted since the December 1994 rating 
decision wherein the RO denied service connection for a right 
knee disorder is not new and material; thus, the claim may 
not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.156(a), 20.1103 (2005).

8.  The criteria for an evaluation in excess of 10 percent 
for residuals of a right elbow injury are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5299-5207 (2005).

9.  The criteria for a compensable evaluation for residuals 
of a right great toe fracture are not met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5284 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006). 

In Pelegrini, the U.S. Court of Appeals for Veterans Claims 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable AOJ decision on a claim for VA benefits.  In the 
present case, this was done.

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the requirements of the VCAA have been 
satisfied in this matter, as discussed below.

In April 2003, September 2003, May 2004, and August 2004 
letters, the RO informed the veteran of its duty to assist 
him in substantiating his claims under the VCAA, and the 
effect of this duty upon his claims.  In addition, the 
veteran was advised, by virtue of detailed May 2004, July 
2004, and October 2004 statements of the case (SOCs) and 
August 2004 and September 2004 supplemental statements of the 
case (SSOCs) issued during the pendency of this appeal, of 
the pertinent law, and what the evidence must show in order 
to substantiate his claims.  We therefore believe that 
appropriate notice has been given in this case.  Further, the 
claims file reflects that the May 2004 SOC contained the new 
duty-to-assist regulation codified at 38 C.F.R. § 3.159 
(2005).  See Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002).  As the Federal Circuit Court has stated, it is not 
required "that VCAA notification must always be contained in 
a single communication from the VA."  Mayfield, supra, 444 
F.3d at 1333.

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.  See also Conway v. Principi, 
353 F.3d 1359, 1374 (2004), holding that the Court of Appeals 
for Veterans Claims must "take due account of the rule of 
prejudicial error."

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the present decision.  Since the claims 
for service connection and increased ratings are being 
denied, no effective date will be assigned, so there can be 
no possibility of any prejudice to the veteran.

Also, the Board notes that the April 2003 notice letter 
contained the requirements for establishing that new and 
material evidence had been submitted to reopen a previously 
denied claim.  Thus, notice has been supplied to the veteran 
with regard to these claims, in compliance with Kent v. 
Nicholson, No. 04-181 (U.S. Vet. App. March 31, 2006).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002 & Supp. 2005); 38 C.F.R. § 
3.102 (2005).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Service Connection Claims

A.  Applicable Law and Regulations

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110, 1131 (West 2002 & Supp. 2005); 
38 C.F.R. § 3.303(a) (2005).

The U.S. Court of Appeals for Veterans Claims has held that, 
in order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that section 1110 of 
the statute requires the existence of a present disability 
for VA compensation purposes); see also Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and organic 
diseases of the nervous system, including sensorineural 
hearing loss, become manifest to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.307, 
3.309 (2005).  While the disease need not be diagnosed within 
the presumption period, it must be shown, by acceptable lay 
or medical evidence, that there were characteristic 
manifestations of the disease to the required degree during 
that time.  Id.

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however, remote, are service-connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).

B.  Hearing Loss

A review of the veteran's service medical records (SMRs) 
shows no complaints or treatment for hearing loss.  In 
January 1974, the veteran was fitted for earplugs.  When 
examined for separation in November 1993, the veteran's 
hearing was normal, and he reported no history of hearing 
loss.

In a June 2004 written statement, the veteran's wife 
indicated that the veteran complained about his hearing 
during service.  On his last tour, he was assigned to a 
company that was exposed to loud noise.

In a June 2004 written statement, the veteran indicated that 
he had difficulty hearing for years while in the Marines, and 
that it had worsened after a tour in 1992.  During his years 
in service, he was assigned to several hazardous noise areas.  
He indicated that, while in service, his hearing was retested 
until he passed.

In an August 2004 private treatment record, D.C., M.D., 
indicated that the veteran's hearing was tested in July 2004.  
Dr. C indicated that the veteran was exposed to noise during 
service but wore hearing protection most of the time.  He 
began to notice his hearing loss in the 1990s.  On 
examination, the veteran had normal hearing sensitivity with 
a slight high frequency drop in his right ear and normal to 
mild high frequency hearing loss in his left ear.  Word 
recognition was 92 percent in the right ear and 96 percent in 
the left ear.  Dr. C opined that the veteran's hearing loss 
was more likely than not due to noise exposure he endured 
during service.

Applicable regulations provide that impaired hearing shall be 
considered a disability when the auditory thresholds in any 
of the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hz 
are 40 decibels or greater; the thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores are 94 percent or less.  38 C.F.R. 
§ 3.385 (2005).

Based on the evidence of record, the Board finds that service 
connection is not warranted for hearing loss.  With regard to 
current treatment, the Board notes that there is no evidence 
of record that shows the results of any auditory threshold 
testing related to the veteran.  Therefore, there is no 
evidence that the auditory thresholds in any of the 
frequencies were 40 decibels or greater, as required under 
38 C.F.R. § 3.385.  The August 2004 private treatment record 
shows the word recognition score in the veteran's left ear 
was 96 percent.  Therefore, there is no evidence of a current 
disability in the veteran's left ear.  Without a current 
diagnosis of a disability, service connection is not 
warranted.  See Degmetich v. Brown, supra.

With regard to the veteran's right ear, while Dr. C opined 
that the veteran's current hearing loss was related to noise 
exposure in service, there is no evidence that he reviewed 
the veteran's SMRs prior to rendering this opinion.  Nor is 
there evidence that he obtained information regarding the 
veteran's in-service or post-service noise exposure from any 
source other than the veteran.  A mere transcription of lay 
history, unenhanced by additional comment by the transcriber, 
does not become competent medical evidence merely because the 
transcriber is a medical professional.  See LeShore v. Brown, 
8 Vet. App. 406, 409 (1995).

Furthermore, while the veteran is certainly competent to 
describe his hearing difficulties, neither he nor his wife 
has been shown to have the requisite medical knowledge and 
training to diagnose a disability or determine that it is 
related to military service.  See Espiritu v. Derwinski, 2 
Vet. App. at 494 (1992).

Without evidence of any in-service diagnosis or treatment for 
a hearing disorder, the Board finds that there is a lack of 
evidence necessary to warrant service connection for this 
claimed disability.  As the evidence preponderates against 
the claim for service connection for hearing loss, the 
benefit-of-the-doubt doctrine is inapplicable, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.


C.  Hyperthyroidism

A review of the veteran's service medical records shows they 
are negative for treatment of a thyroid disorder.

June 2003 VA outpatient records show the veteran was 
diagnosed with and treated for hyperthyroid.  June and July 
2003 VA outpatient treatment reports also show the veteran 
was diagnosed with hyperthyroidism.

In February 2004, the veteran underwent VA examination.  The 
examiner reviewed the veteran's claims file and noted he 
reported that, during service, he had never had thyroid 
disease.  The veteran was only recently diagnosed with this 
disorder.  The diagnosis was hyperthyroidism.  The examiner 
opined, in a February 2004 addendum, that the hyperthyroid 
diagnosis was unlikely to be the result of symptoms during 
service, since there was no in-service documentation of it.

In a May 2004 written statement, Y.C., M.D., indicated that 
the veteran complained of the symptoms hyperthyroidism for 
years.  He said most patients experience the signs and 
symptoms of hyperthyroidism for years before diagnosis.  This 
is what he told the veteran when he complained of excessive 
heat intolerance.  Dr. C was aware that there was no evidence 
of hyperthyroidism during the veteran's military service.  He 
believed the condition had existed for years without being 
identified.

In a June 2004 written statement, the veteran's wife 
indicated that since 1989 the veteran always had unusually 
smooth skin, an unexplained large appetite, unexplained hand 
trembles, unexplained nervousness, and unexplained heat 
intolerance.  The veteran told her of unexplained EKGs while 
in service.  He also had trouble breathing while he slept.  
There were symptoms, but they did not know it could be 
something serious.  In a June 2004 written statement, the 
veteran described the same symptoms he now associated with 
his thyroid disorder.

Based on the evidence of record, the Board finds that service 
connection is not warranted for the veteran's currently 
diagnosed hyperthyroidism.

We find it important to note that there is no evidence in 
service of any complaints or diagnoses related to the 
veteran's thyroid.  The Board acknowledges the veteran's 
statements that he experienced symptoms but did not know what 
they indicated.  However, there is no evidence in service of 
any of these manifestations.

Furthermore, the veteran separated from service in February 
1994, and was not diagnosed with hyperthyroidism until June 
2003, more than nine years later.  Therefore, while Dr. C 
indicated that he likely had hyperthyroidism prior to his 
actual diagnosis, there is no evidence that it began more 
than nine years prior to his diagnosis.  As noted above, 
there is no evidence of any of the symptoms associated with 
hyperthyroidism in service.  While Dr. C opined that the 
veteran's disorder began years prior to his diagnosis, he did 
not find that it began specifically during the veteran's 
military service or more than nine years prior to the 
diagnosis.

Therefore, the Board finds a lack of evidence to warrant a 
favorable determination.  As above, the veteran is certainly 
capable of describing his symptoms, but neither he nor his 
wife has been found to have the requisite knowledge to 
determine that his hyperthyroidism is related to his service 
or began in service.  See Espiritu, supra.

As the evidence preponderates against the claim for service 
connection for hyperthyroidism, the benefit-of-the-doubt 
doctrine is inapplicable, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert, supra.

III.  New and Material Evidence Claims

A.  Applicable Law and Regulations

The law and regulations governing service connection claims 
were outlined above.

Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a 
finally disallowed claim when new and material evidence is 
presented or secured with respect to that claim.  Kightly v. 
Brown, 6 Vet. App. 200 (1994).  Only evidence presented since 
the last final denial on any basis (either upon the merits of 
the case, or upon a previous adjudication that no new and 
material evidence had been presented) will be evaluated, in 
the context of the entire record.  Evans v. Brown, 9 Vet. 
App. 273 (1996).

New and material evidence is defined as evidence not 
previously submitted to agency decision makers, which, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim, which is neither cumulative nor redundant, and 
which raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  In Hodge v. West, 155 F.3d 
1356, 1363 (Fed. Cir. 1998), the Court of Appeals for the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.  In 
determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court of 
Appeals for Veterans Claims held the Board must first 
determine whether the appellant has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally denied claim reopened under 38 U.S.C.A. § 5108.  
Then, if new and material evidence has been submitted, the 
Board may proceed to evaluate the merits of the claim, but 
only after ensuring that VA's duty to assist has been 
fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
328 (1999).

Before the Board may reopen a previously denied claim, it 
must conduct an independent review of the evidence to 
determine whether new and material evidence has been 
submitted sufficient to reopen a prior final decision: 
"[T]he Board does not have jurisdiction to consider a claim 
which [has been] previously adjudicated unless new and 
material evidence is present, and before the Board may reopen 
such a claim, it must so find."  Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996), aff'g Barnett v. Brown, 8 Vet. 
App. 1 (1995); see Butler v. Brown, 9 Vet. App. 167, 171 
(1996); 38 U.S.C.A. §§ 5108, 7104(b).  Furthermore, if the 
Board finds that new and material evidence has not been 
submitted, it is unlawful for the Board to reopen the claim.  
See McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

B.  Sinus Disorder

In a December 1994 rating decision, the RO denied service 
connection for a sinus condition.  The RO noted that the 
veteran was treated for sinus headaches in July 1976.  While 
the SMRs showed treatment, the disorder was shown to be a 
temporary condition which resolved with treatment, and no 
permanent residual disability was shown at the time of 
separation.

The evidence of record prior to that rating decision 
consisted only of the veteran's service medical records.  
They showed he was diagnosed with a head cold and sinus 
headache in June 1976.  Otherwise, there is no diagnosis or 
treatment related to the veteran's sinuses.  He consistently 
reported no medical history of nose trouble throughout his 
military service.  Periodic examinations always found the 
veteran's sinuses to be normal.

Since the December 1994 rating decision, the veteran 
underwent VA examination in February 2004.  The examiner 
reviewed the veteran's claims file and noted that he 
consistently denied any history of ear, nose, or throat 
trouble.  Examinations were always normal.  The examiner 
noted one entry in April 1992 when the veteran stated he had 
cold symptoms with a headache.  With regard to present 
complaints, the veteran indicated that a private physician 
was treating him for allergic rhinitis.  He stated his 
symptoms were nasal congestion with difficulty breathing 
through his nose, especially at night.

Examination was negative except for a slight nasal 
congestion.  However, both nasal passages were fairly clear.  
X-rays of the veteran's sinuses showed slight thickening of 
the mucoperiosteum of the lateral wall of the right maxillary 
sinus.  This was otherwise a normal study of the paranasal 
sinuses.  The diagnosis was probable allergic rhinitis with 
complaint of frequent nasal congestion making breathing 
difficult through the nose.  The veteran is treated with 
prescription allergy medication.  In a corrected opinion, 
dated in February 2004, the examiner opined that this 
diagnosis was less than likely to be the result of symptoms 
during military service since there was no documentation of 
the veteran complaining of these symptoms during service.

In a June 2004 written statement, the veteran's wife 
indicated that he had experienced sinus problems while in 
service.  He had difficulty sleeping and breathing.  He often 
snored and became congested very easily.  He took over-the-
counter sinus medication since service.

In a June 2004 written statement, the veteran indicated that 
he had sinus problems while in service.  He indicated that 
his SMRs showed other instances of having upper respiratory 
infections.

Upon review of the entire record, the Board finds that new 
and material evidence has not been submitted to reopen the 
claim for service connection for a sinus disorder.  While the 
private and VA treatment records and examination reports are 
new, in that they were not of record at the time of the 
previous decision, they are not material, because they do not 
relate to an unestablished fact necessary to substantiate the 
veteran's claim.  In this regard, these reports do not, nor 
does any of the additional evidence submitted in connection 
with the claim to reopen, demonstrate that the veteran has a 
sinus disorder that is of in-service origin.  Specifically, 
none of the new evidence tends to show that the veteran 
incurred his sinus disorder during service or that it was a 
chronic disorder and not just an acute occurrence in service, 
the reason for the previous RO denial in December 1994.

In addition, while the veteran was provided a VA examination 
in February 2004 and a nexus opinion was given, it did not 
support the veteran's contention, and therefore does not 
relate to an unestablished fact necessary to substantiate his 
claim.  It is significant to note that the VA examiner's 
opinion was that it was not likely that the veteran's 
currently diagnosed allergic rhinitis was related to service, 
even though the examiner noted at least one instance of the 
veteran receiving related treatment in service.  Therefore, 
even if the evidence were deemed sufficient to reopen the 
claim, the complete record, as discussed above, fails to 
provide a linkage between in-service symptomatology and a 
sinus disorder.  Therefore, this evidence is not both new and 
material.

With regard to the assertions of the veteran that his sinus 
disorder was incurred in service, we certainly respect his 
right to offer his opinion, but he is not deemed competent to 
present evidence as to diagnosis, medical etiology, or 
causation.  Espiritu v. Derwinski, supra.

In summary, the Board finds that the evidence received in 
conjunction with the claim to reopen is not new and material, 
and does not serve to reopen the claim for service connection 
for a sinus disorder.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. 
§ 3.156(a).  Having found that the evidence is not new and 
material, no further adjudication of this claim is warranted.  
See Kehoskie v. Derwinski, 2 Vet. App. 31 (1991).

C.  Headaches

In a December 1994 rating decision, the RO denied service 
connection for headaches.  The RO stated that, while 
headaches were noted once in service in March 1975, this was 
shown to be a temporary condition that resolved with 
treatment, and no permanent residual disability was shown at 
the time of separation.

The evidence of record at the time of this rating decision 
was the veteran's service medical records.  A March 1975 
entry shows the veteran complained of headaches for three 
weeks.  He described them as dull and also stated he was 
fatigued due to lack of proper nutrition.  The impression was 
headaches and vitamin deficiency, and the veteran was advised 
to eat regularly.  An April 1992 record shows the veteran 
complained of cold symptoms with a headache.  The assessment 
was "rule out" hiatal hernia and upper respiratory 
infection.  Throughout his military examinations, the veteran 
consistently denied a medical history of frequent or severe 
headaches.

Since the December 1994 rating decision, the veteran 
underwent VA examination in February 2004.  The examiner 
reviewed the veteran's service medical records and indicated 
that he consistently denied a history of headaches.  The 
examiner noted an April 1992 service medical record that 
showed complaints of headaches with cold symptoms.  With 
regard to current symptoms, the veteran denied any migraine 
symptoms.  The only headache he complained of was when his 
nose was congested.  He had a dull pain in the frontal area 
of his head, for which he took over-the-counter pain 
medication with relief.  The diagnosis was occasional frontal 
headaches, mild and associated with his nasal congestion.  In 
a corrected opinion dated in February 2004, the examiner 
indicated that it is unlikely that this diagnosis is related 
to service, because there is no documentation of the veteran 
complaining of these symptoms during service.

In a July 2004 written statement, the veteran's wife 
indicated that he had complained of headaches since service.  
The veteran in a statement dated that same month noted that 
he took over-the-counter pain medication for his headaches.

Having reviewed the complete record, the Board finds that new 
and material evidence has not been submitted to reopen the 
claim for service connection for headaches.  While the VA 
examination report is new, in that it was not of record at 
the time of the previous decision, it is not material, 
because it does not relate to an unestablished fact necessary 
to substantiate the veteran's claim.  In this regard, this 
report does not, nor does any of the additional evidence 
submitted in connection with the claim to reopen, demonstrate 
that the veteran has headaches that are of in-service origin.  
Specifically, none of the new evidence tends to show that the 
veteran incurred his headaches during service or that it was 
a chronic disorder and not just an acute occurrence in 
service, which was the reason for the previous RO denial in 
December 1994.

Moreover, while the veteran had been provided a VA 
examination in February 2004 and a nexus opinion was 
provided, it did not support the veteran's contention, and 
therefore does not relate to an unestablished fact necessary 
to substantiate his claim.  It is significant to note that 
the VA examiner's opinion was that it was not likely that the 
veteran's currently diagnosed headaches were related to 
service, even though the examiner noted at least one instance 
of the veteran receiving related treatment in service.  
Therefore, even if the evidence were deemed sufficient to 
reopen the claim, the complete record, as discussed above, 
fails to provide a linkage between in-service symptomatology 
and headaches.  Therefore, this evidence is not both new and 
material.

With regard to the assertions of the veteran that his 
headaches were incurred in service, we certainly respect his 
right to offer his opinion, but he is not deemed competent to 
present evidence as to diagnosis, medical etiology, or 
causation.  See Espiritu,  supra.

In summary, the Board finds that the evidence received in 
conjunction with the claim to reopen is not new and material, 
and does not serve to reopen the claim for service connection 
for headaches.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. 
§ 3.156(a).  Having found that the evidence is not new and 
material, no further adjudication of this claim is warranted.  
See Kehoskie v. Derwinski, supra.

D.  Right Ankle

In a December 1994 rating decision, the RO denied service 
connection for a right ankle disorder.  The RO noted that the 
veteran had strained his right ankle playing soccer in 
February 1982.  While the service medical records showed 
treatment for this condition, it was shown to be temporary, 
and resolved with treatment.  There was no permanent residual 
disability shown at the time of separation.

The evidence of record at the time of the December 1994 
rating decision consisted of the SMRs.  A February 1982 entry 
shows the veteran complained of twisting his right ankle 
while playing soccer.  On examination, there was a slight 
amount of edema noted on the lateral aspect of the right 
ankle.  Right ankle range of motion was slight restricted.  
The assessment was a possible ligament tear to the right 
ankle.  An April 1982 record shows the veteran complained of 
a moderate strain to the right ankle.  There was swelling and 
no laxity.  An April 1982 X-ray report shows the tibia and 
fibula revealed normal mineralization.  There were no 
fractures or osseous abnormalities demonstrated.  The 
impression was a normal leg series.  A September 1982 record 
shows the veteran complained of pain and swelling to the 
right ankle for one week.  The assessment was "rule out" 
possible stress fracture to the right ankle versus tendon 
strain.  A subsequent impression was strain.  All examination 
reports showed the veteran's feet and lower extremities were 
normal.

Subsequent to the December 1994 rating decision, the veteran 
underwent VA examination in February 2004.  He reported that 
he twisted his right ankle playing soccer.  He stated that it 
now stiffened up if he was inactive.  His treatment had 
consisted of wrapping it several times.  On examination, the 
right ankle had dorsiflexion to 25 degrees and plantar 
flexion to 45 degrees.  Inversion and eversion were freely 
mobile.  There was no deformity, swelling, or abnormal weight 
bearing areas on the foot.  The examiner did not detect any 
instability.  The diagnosis was of a remote ankle sprain.  X-
rays showed focal cortical thickening of the distal tibia 
into interosseous space, probably related to old trauma.  It 
was otherwise a normal examination.

In June 2004 written statements, the veteran and his wife 
described that he had suffered chronic pain in his right 
ankle since service.

Based upon the complete record, the Board finds that new and 
material evidence has not been submitted to reopen the claim 
for service connection for a right ankle disorder.  While the 
VA examination report is new in that it was not of record at 
the time of the previous decision, it is not material because 
it does not relate to an unestablished fact necessary to 
substantiate the veteran's claim.  In this regard, this 
report does not, nor does any of the additional evidence 
submitted in connection with the claim to reopen, demonstrate 
that the veteran has a right ankle disorder that is of in-
service origin.  Specifically, none of the new evidence tends 
to show that the veteran has a current ankle disability or 
that his injury in service was a chronic disorder and not 
just an acute occurrence, the reason for the previous RO 
denial in December 1994.

When the veteran was provided a VA examination in February 
2004, no disability was diagnosed with regard to the right 
ankle other than an old strain.  Therefore, that examination 
report does not relate to an unestablished fact necessary to 
substantiate his claim.  Hence, even if the evidence were 
deemed sufficient to reopen the claim, the complete record, 
as discussed above, fails to provide a linkage between in-
service symptomatology and a right ankle disorder.  
Therefore, this evidence is not both new and material.

With regard to the assertions of the veteran that his right 
ankle disorder was incurred in service, we certainly respect 
his right to offer his opinion, but, as noted above, he is 
not deemed competent to present evidence as to diagnosis, 
medical etiology, or causation.  See Espiritu v. Derwinski, 
supra.

In summary, the Board finds that the evidence received in 
conjunction with the claim to reopen is not new and material, 
and does not serve to reopen the claim for service connection 
for a right ankle disorder.  38 U.S.C.A. §§ 5108, 7105; 38 
C.F.R. § 3.156(a).  Having found that the evidence is not new 
and material, no further adjudication of this claim is 
warranted.  See Kehoskie v. Derwinski, supra.

E.  Right Arm

In the December 1994 rating decision, the RO denied service 
connection for a right arm disorder.  The RO noted that the 
veteran suffered abrasions to the right arm in a motorcycle 
accident in July 1982.  Multiple deep penetrating bruises to 
the right arm were also noted.  While the SMRs showed 
treatment for this disorder, it was shown to be temporary and 
resolved with treatment.  No permanent residual disability 
was shown at the time of separation from active service.

Of record at the time of the December 1994 rating decision 
were the veteran's service medical records.  A July 1992 
entry showed that he fell off a motorcycle and sustained 
scrapes and cuts to the right elbow.  The clinical assessment 
was multiple abrasions to the right posterior elbow.  There 
were also multiple deep penetrating bruises over the arm.  X-
rays showed bone density fragments.

Subsequent to the December 1994 rating decision, the veteran 
underwent VA examination in February 2004.  He discussed the 
right arm injury with the examiner, and neither could 
separate that from the injury described as the right elbow 
injury (for which the veteran is already service connected).  
The veteran was unable to clarify whether it was a different 
condition.  The examiner thus concluded that they were really 
discussing the elbow disability.

The veteran and his wife indicated in June 2004 written 
statements that his right arm caused him pain.

Having reviewed the complete record, the Board finds that new 
and material evidence has not been submitted to reopen the 
claim for service connection for a right arm disorder.  While 
the VA examination report is new in that it was not of record 
at the time of the previous decision, it is not material 
because it does not relate to an unestablished fact necessary 
to substantiate the veteran's claim.  In this regard, this 
report does not, nor does any of the additional evidence 
submitted in connection with the claim to reopen, demonstrate 
that the veteran has a right arm disorder that is of in-
service origin.  Specifically, none of the new evidence tends 
to show that the veteran incurred a right arm disability 
during service or that it was separate from the already 
service-connected right elbow disability.  Therefore, there 
is no evidence that the veteran has an additional right arm 
disorder, the absence of which was the reason for the 
previous RO denial in December 1994.

Furthermore, while the veteran was provided a VA examination 
in February 2004, no separate current disability was found.  
Therefore, those findings do not support the veteran's 
contention, and do not relate to an unestablished fact 
necessary to substantiate his claim.  Hence, even if the 
evidence were deemed sufficient to reopen the claim, the 
complete record, as discussed above, fails to provide a 
linkage between in-service symptomatology and a right arm 
disorder.  Therefore, this evidence is not both new and 
material.

With regard to the assertions of the veteran that his right 
arm disorder incurred in service, we certainly respect his 
right to offer his opinion, but, as discussed above, he is 
not deemed competent to present evidence as to diagnosis, 
medical etiology, or causation.

In summary, the Board finds that the evidence received in 
conjunction with the claim to reopen is not new and material, 
and does not serve to reopen the claim for service connection 
for a right arm disorder.  38 U.S.C.A. §§ 5108, 7105; 38 
C.F.R. § 3.156(a).  Having found that the evidence is not new 
and material, no further adjudication of this claim is 
warranted.  See Kehoskie v. Derwinski, supra.

F.  Right Knee

In a December 1994 rating decision, the RO denied service 
connection for a right knee disorder.  The RO noted the 
veteran had suffered abrasions to his right knee in a 
motorcycle accident in July 1982, and also twisted his right 
knee in 1986.  While the service medical records showed 
treatment for those injuries, they was shown to be temporary 
and resolved with treatment.  No permanent residual 
disability was shown upon separation.

Of record at the time of the December 1994 rating decision 
were the veteran's SMRs.  A July 1982 entry shows he suffered 
scrapes and cuts to his right knee when he had a motorcycle 
accident.  On examination, he had abrasions to the anterior 
right knee.  Throughout service, the veteran consistently 
reported he had no medical history of trouble with his knees.  
His lower extremities were always normal upon periodic 
examination.

Subsequent to the December 1994 rating decision, December 
2002 VA treatment records show the veteran complained of 
bilateral knee pain.  The assessment was chronic knee pain, 
likely degenerative joint disease.

In June 2004, the veteran and his wife submitted written 
statements describing the veteran's right knee pain since 
service.

In a July 2004 private treatment record, D.L., M.D., 
indicated that the veteran had right knee pain.  An MRI and 
X-rays were performed, and the impression was of moderately-
sized joint effusion and a complex tear to the body and 
posterior horn of the lateral meniscus, with some associated 
minor blunting of the free edge.

Based upon the evidence of record, the Board finds that new 
and material evidence has not been submitted to reopen the 
claim for service connection for a right knee disorder.  
While the VA and private treatment records are new in that 
they were not of record at the time of the previous decision, 
they are not material because they do not relate to an 
unestablished fact necessary to substantiate the veteran's 
claim.  In this regard, these reports do not, nor does any of 
the additional evidence submitted in connection with the 
claim to reopen, demonstrate that the veteran has a right 
knee disorder that is of in-service origin.  Specifically, 
none of the new evidence tends to show that the veteran 
incurred a chronic right knee disability during service, or 
that any currently diagnosed right knee disorder is related 
to a motorcycle accident in service.

Hence, even if the evidence were deemed sufficient to reopen 
the claim, the complete record, as discussed above, fails to 
provide a linkage between in-service symptomatology and a 
right knee disorder.  Therefore, this evidence is not both 
new and material.

With regard to the assertions of the veteran that his right 
knee disorder incurred in service, we certainly respect his 
right to offer his opinion, but he is not deemed competent to 
present evidence as to diagnosis, medical etiology, or 
causation.  See Espiritu, supra.

In summary, the Board finds that the evidence received in 
conjunction with the claim to reopen is not new and material, 
and does not serve to reopen the claim for service connection 
for a right knee disorder.  38 U.S.C.A. §§ 5108, 7105; 38 
C.F.R. § 3.156(a).  Having found that the evidence is not new 
and material, no further adjudication of this claim is 
warranted.  See Kehoskie v. Derwinski, supra.

IV.  Increased Rating Claims

A.  Applicable Law

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4 (2005).  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  38 
C.F.R. § 4.2 (2005).  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2005).  Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2005).

B.  Right Elbow

The veteran's right elbow disability is currently rated as 10 
percent disabling under the criteria of 38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 5299-5207 (2005).  His specific elbow 
disability is not listed on the Rating Schedule, and the RO 
accordingly assigned Diagnostic Code 5299 pursuant to 38 
C.F.R. § 4.27, which provides that unlisted disabilities 
requiring rating by analogy will be coded first the numbers 
of the most closely related body part and "99."  See 38 
C.F.R. § 4.20 (2005).  The RO determined that the most 
closely analogous diagnostic code is 38 C.F.R. § 4.71a, DC 
5207, limitation of extension of the forearm.

The Board notes that the veteran's right elbow is his 
dominant, or major elbow.

Under DC 5207, extension of the major forearm is rated 10 
percent disabled when limited to 60 degrees and 20 percent 
disabled when limited to 75 degrees.  38 C.F.R. § 4.71a, DC 
5207.

In April 2003, the veteran underwent VA examination.  He 
complained that his elbow hurt more, and he noticed pain when 
he flexed it completely.  He also had some pain when using 
his outstretched arm on his computer.  On examination, there 
was normal conformity and muscle bulk.  The elbow moved from 
0 to 125 degrees.  Supination was 80 degrees and pronation 
was 70 degrees.  There was a round scar over the extensor 
surface of the elbow.  The muscles appeared to have normal 
contractility and bulk.  There was no distal nerve or 
vascular damage.

The diagnosis was remote elbow injury, apparently mainly to 
the soft tissues, which had been becoming increasingly 
symptomatic.  X-rays showed a small area of ossification 
adjacent to the ulna.  It was reported to likely be post-
traumatic, and not intra-articular.

A May 2003 X-ray report shows there were small old avulsions 
from the posterior olecranons process, which had not united.  
There were no acute fractures present.

In February 2004, the veteran again underwent VA examination.  
He stated that the pain in his elbow was more constant, and 
in the posterior surface.  He indicated that possibly his 
pain tolerance was less as compared to when he was so active 
in service.

On examination, the elbow muscle contour all appeared good.  
There was some slight prominence of the olecranons process of 
the ulna.  There was some tenderness over the olecranons 
process of the ulna.  The elbow moved from 0 to 125 degrees.  
Pronation and supination were complete.  Muscle strength 
testing was normal.  Previous X-rays were noted to have shown 
calcium deposits in the are of the triceps tendon.  They 
could be related to the injury in service.  The examiner 
opined that the veteran's joint function was not further 
diminished by factors such as pain or fatigue.

Based upon the evidence of record, the Board does not find 
that the veteran's extension of the forearm was ever limited 
to 75 degrees, so as to warrant an increase to a 20 percent 
disability rating.  Therefore, an increased rating is not 
warranted under DC 5207.

In an effort to afford the veteran the highest possible 
disability rating, the Board will evaluate his right elbow 
disorder under all potentially applicable diagnostic codes.

Under 38 C.F.R. § 4.71a, DC 5206, flexion of the forearm is 
rated 10 percent when limited to 100 degrees and 20 percent 
when limited to 90 degrees.  However, the veteran's forearm 
flexion was shown to be 125 degrees during both of his VA 
examinations.  Therefore, an increased rating is not 
warranted under DC 5206.

The Board notes that 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. 
Brown, 8 Vet. App. 202 (1995), require us to consider the 
veteran's pain, swelling, weakness, and excess fatigability 
when determining the appropriate disability evaluation for a 
disability using the limitation-of-motion diagnostic codes.  
Within this context, a finding of functional loss due to pain 
must be supported by adequate pathology, and evidenced by the 
visible behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  However, under Spurgeon v. Brown, 10 
Vet. App. 194 (1997), the Board is not required to assign a 
separate rating for pain.

In this regard, the veteran certainly has complained of a 
history of right elbow pain.  However, even considering the 
effects of pain on use and during flare-ups, and the other 
factors addressed in DeLuca, supra, there is no objective 
evidence of more than characteristic pain on motion of the 
right elbow.  See 38 C.F.R. §§ 4.40, 4.45.  The Board finds 
that the effects of pain reasonably shown to be due to the 
veteran's service-connected right elbow disability are 
contemplated in the noncompensable rating assigned since the 
February 2004 VA examiner specifically indicated that the 
veteran's disability was not affected by these factors.  
There is no indication that pain, due to disability of the 
right elbow, caused functional loss greater than that 
contemplated by the 10 percent evaluation assigned. 

The veteran has never been diagnosed with ankylosis of his 
right elbow, nor has he complained about an inability to move 
his elbow.  Therefore, 38 C.F.R. § 4.71a, DC 5205 (2005) is 
not for application.

Impairment of the flail joint, nonunion of the ulna and 
radius, impairment of the ulna, and impairment of the radius 
have not been shown by the evidence of record.  Therefore, 
38 C.F.R. § 4.71a, DCs 5209-12 are not for application.

Finally, the veteran's supination and pronation, as measured 
during the April 2003 VA examination, were nearly normal.  
See 38 C.F.R. § 4.71a, Plate I (2005).  Therefore, 38 C.F.R. 
§ 4.71a, DC 5213 would not provide the veteran with an 
increased rating.

Consequently, the Board finds that the evaluation assigned in 
this decision adequately reflects the clinically established 
impairment experienced by the veteran.  As the evidence 
preponderates against the claim for an evaluation in excess 
of 10 percent for the veteran's right elbow disability, the 
benefit-of-the-doubt doctrine is inapplicable, and an 
increased rating must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert, supra.

C.  Right Great Toe

The veteran's right great toe disability is currently rated 
at 0 percent under the criteria of 38 C.F.R. § 4.71a, DC 
5284.

Under DC 5284, other foot injuries are rated 10 percent when 
moderate.  Id.

In April 2003, the veteran underwent VA examination.  He 
stated that his toe no longer bothered him.  On examination, 
the great toe had full flexion and extension and normal 
contours without deformity.  It moved as well as the opposite 
toe.  The diagnosis was remote fracture of the right great 
toe, which, according to the veteran, did not cause him any 
problem.

In February 2004, the veteran again underwent VA examination.  
He stated that his right great toe was not a bother to him 
now, and he had no pain in walking.  He stated that it just 
seemed to get stiff.  The metacarpal phalangeal joint of the 
right great toe had 60 degrees of dorsiflexion and 20 degrees 
of plantar flexion.  The interphalangeal joint of the great 
toe had 0 extension and 45 degrees of flexion.  The movements 
did not seem to be painful.  The examiner did not believe 
that joint function was further diminished by factors such as 
pain or fatigue.

Based on this evidence, the Board does not find that a 
compensable rating is warranted under DC 5284.  Specifically, 
the veteran has basically reported no current symptoms or 
residuals from his injured great toe in service.  Therefore, 
we cannot find that it may be characterized as a moderate 
injury of the foot, to warrant a 10 percent disability 
rating.

In addition, because the veteran has reported no symptoms 
other than occasional stiffness, the Board finds that a 
compensable rating is not warranted under any other 
diagnostic code relating to the foot.  See 38 C.F.R. § 4.71a, 
DCs 5276-83.

Consequently, the Board finds that the evaluation assigned in 
this decision adequately reflects the clinically established 
impairment experienced by the veteran.  As the evidence 
preponderates against the claim for a compensable rating for 
the veteran's right great toe disability, the benefit-of-the-
doubt doctrine is inapplicable, and an increased rating must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.


ORDER

Service connection for hearing loss is denied.

Service connection for hyperthyroidism is denied.

New and material evidence having not been submitted, the 
claim for service connection for a sinus disorder is denied.

New and material evidence having not been submitted, the 
claim for service connection for headaches is denied.

New and material evidence having not been submitted, the 
claim for service connection for a right ankle disorder is 
denied.

New and material evidence having not been submitted, the 
claim for service connection for a right arm disorder is 
denied.

[Continued on next page]


New and material evidence having not been submitted, the 
claim for service connection for a right knee disorder is 
denied.

An evaluation in excess of 10 percent for residuals of a 
right elbow injury is denied.

A compensable evaluation for residuals of a right great toe 
fracture is denied.




__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


